 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenry Miller Spring & Manufacturing Company,Inc. and District Lodge 63, International Asso-ciation of Machinists and Aerospace Workers,AFL-CIO. Case 6-CA-1646614 December 1984,DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 30 March 1984 Administrative Law JudgePeter E. Donnelly issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed cross-excep-tions and an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,2and conclusions3 and to adopt the recommendedOrder4 as modified.The issue presented in this case is whether theRespondent violated Section 8(a)(5) and (1) of theAct by announcing and implementing its last con-tract offer without having reached a valid impassein its contract negotiations with the Union. Weconclude that the parties never reached that pointin their negotiations which warranted the assump-tion that further bargaining would have been futile.When the Respondent implemented its last con-tract offer on 6 June 1983, the parties had not com-municated to each other the paramount importanceof any of the issues presented at the bargainingtable, or that one party's failure to achieve a de-sired degree of concession on such issues wouldnecessarily deadlock the entire bargaining process.Rather, the parties were continuing to negotiateThe Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties2 In his discussion of the 10 May 1983 bargaining session between theparties, in sec III,A, par 6 of his decision, the judge stated, "The Pur-pose and Intent of the parties provision was modified to eliminate lan-guage stating that the 'no-strike' language applied to strikes 'of any kindor nature " The Respondent's exceptions correctly assert that the "Pur-pose and Intent" proposal which it submitted to the Union on 10 Mayspecifically applied the no-strike language to strikes "of any kind ornature"3 In affirming the judge's conclusion that no valid impasse existed, wedo not rely on his discussion and analysis of the parties' bargaining histo-ry after 6 June 1983 in sec III,B, par 2 of his decision4 We will modify the recommended Order and notice to require theRespondent to bargain to agreement or until a valid Impasse is reachedWe will also extend the Order to require the Respondent to makewhole the employees for any lost wages or benefits Incurred as a result ofthe Respondent's unilateral changes in their terms and conditions of em-ployment on 6 June 1983 as prescribed in Ogle Protection Service, 183NLRB 682 (1970), plus Interest as computed in Florida Steel Carp, 231NLRB 651 (1977)several significant issues, reaching agreement as tosome, exchanging concessions as to others. In themeantime, numerous lesser issues were settled.Indeed, on 2 June, when the Respondent contend-ed impasse was reached, the parties held a lengthysession during which agreement was reached onseveral items. We agree with the judge, therefore,that the bargaining history does not support theRespondent's claim of impasse and its unilateral im-plementation of contract terms. Accordingly, theRespondent circumvented its duty to bargain inviolation of Section 8(a)(5) and (1) of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Henry Miller Spring & ManufacturingCompany, Inc., Pittsburgh, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order as modified.1. Substitute the following for paragraph 2(b)and reletter subsequent paragraphs accordingly."(b) Maintain the terms described in the collec-tive-bargaining agreement with the above-namedUnion which expired 3 June 1983 until such time asthe parties have bargained in good faith and havereached a new agreement or a valid impasse."2. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs."(c) Make whole its employees, with interest, forany losses they may have suffered by reason of theRespondent's implementation on 6 June 1983 ofunilateral changes in their wages and working con-ditions."3. Substitute the attached notice for that of theadministrative law judge.MEMBER HUNTER, dissenting.My colleagues have decided to adopt the judge'sfinding that, during the course of collective-bar-gaining negotiations, the Respondent violated Sec-tion 8(a)(5) of the Act by unilaterally implementingits most recent contract proposals at a time whenno valid impasse existed.' In reaching this conclu-sion however, my colleagues find it necessary todisassociate themselves from the judge's attempt tojustify his no-valid impasse finding on subsequentevents which demonstrated that the Respondentcontinued to bargain in good faith with the Union.I can well understand my colleagues' desire toreject the faulty reasoning offered here by thejudge, but in so doing, they have removed the veryThe majority also adopts the judge's finding that the subsequentstrike by employees was an unfair labor practice stnke273 NLRB No. 72 HENRY MILLER SPRING CO473basis for his finding that a valid impasse did notexist.In analyzing the issue of whether a valid impasseexisted prior to the Respondent's implementation ofits contract proposals, it is not necessary to detailthe give-and-take that occurred during each of thenumerous bargaining sessions. A brief history ofthe negotiations will suffice.The Respondent and the Union have been partiesto a series of collective-bargaining agreements, themost recent of which had an expiration date of 30April 1982. By agreement of the parties, the con-tract expiration date was first extended until 1 May1983 and, thereafter, it was extended on a day-to-day basis subject to termination by either partyupon a 24-hour written notice. The Respondentserved such notice on the Union on 2 June 1983and the contract terminated the following day.From the commencement of these negotiationson 21 March 1983 until the implementation of theRespondent's contract proposals on 6 June 1983,the parties held 15 bargaining sessions. Duringthese meetings the parties tentatively agreed onmany significant issues and, for all practical pur-poses they were engaged in good-faith bargaining.However, throughout these meetings the partiesexperienced little success in resolving certain issuesraised in the Respondent's proposals which calledfor a reduction in wages and benefits, the Respond-ent's control of the scheduling of work, and abroad management-rights clause. There mattersstood until the meeting of 2 June when the Re-spondent accused the Union of submitting regres-sive proposals; i.e., pulling back from previouslyexpressed positions. At this juncture, the Respond-ent notified the Union that it was giving notifica-tion of the termination of the contract and of its in-tention to implement on 6 June the proposalswhich had been tentatively agreed to as well as theRespondent's latest. proposals which had not beenagreed on. The Union countered by requesting thatthe contract be extended for 90 days, but the Re-spondent refused. The Respondent offered to con-tinue with the negotiations, but the Union declinedbecause it wished to confer with its counsel con-cerning "the new developments." The next contactbetween the patties was on 5 June when the Unionagain urged the extension of the contract and theRespondent refused. The Union then asked if im-plementation of the Respondent's proposal meantworking with reduced wages and benefits and theRespondent answered that it did. This meeting thenclosed with the understanding. that the partieswould meet the following morning, 6 June. Asfound by the judge, the meeting of 6 June was un-productive, the parties merely restating their previ-ously expressed position. On 6 June the Respond-ent implemented its proposals and the employeeswent out on strike.As previously mentioned, my colleagues havecorrectly rejected the erroneous notion that theRespondent's willingness to continue good-faithbargaining after the implemention of its proposalsserves to demonstrate that no impasse was actuallyarrived at. I presume also, although they have notso indicated, that my colleagues' no-impasse findingdoes not in any way rest upon the judge's findingthat the parties reached agreement on many signifi-cant issues. If that is so, what then does their find-ing rest on? The answer is there is nothing that willsupport a finding of no-valid impasse.There is undisputed evidence that the partieswere unable to reach agreement on wage and bene-fit reductions, work scheduling, and a management-rights clause. When the Respondent announced itsintention to implement these among other propos-als, the Union's only response was that it was theirdesire that the contract be extended. Even whenthe Union inquired as to whether the implementedproposals would require that the employees work•at reduced wages and benefits and the Respondentanswered yes, the Union did not offer anything byway of a counter or suggest that new proposalswould be forthcoming. In fact, the Union's actionsat these crucial meetings, on 2, 5, and 6 June,would lead one to believe that the Union had de-cided that it had gone as far as it wished to go andthat the only further action it contemplated was astrike.In such circumstances, I would find that the par-ties arrived at a valid impasse on or before 6 Juneand, as a consequence, I would dismiss the com-plaint in its entirety.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain in good faithwith District Lodge 63, International Associationof Machinists and Aerospace Workers, AFL-CIOas the exclusive representative of our employees inthe appropriate unit by unlawfully announcing andimplementing our last contract proposals, without avalid impasse having been reached. The appropri-ate unit is: 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees in-cluding 'working foreman and truckdrivers ofHenry Miller Spring & Manufacturing 'Compa-ny, Inc., Pittsburgh, Pennsylvania; excludingall office clerical employees, watchmen andguards, professional employees and supervisorsas defined in the Act.WE WILL NOT in any like or related mannerinterfere with,, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain collectively ingood faith with District Lodge 63, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO as the exclusive representative of all theemployees in the above-described unit and; if anunderstanding is reached, embody such understand-ing in a signed agreement.WE WILL maintain the terms described in thecollective-bargaining agreement with the above-named Union which expired 3 June 1983 until suchtime as the parties have bargained in good faithand have reached a new agreement or a valid im-passe.WE WILL make whole our employees, with 'inter-est, for any losses they may have suffered byreason of our unlawful implementation on 6 June1983 of unilateral changes in their wages and work-ing conditions.WE WILL, on application, offer immediate andfull reinstatement to their former jobs, or, if thosejobs no longer exist, to substantially equivalent lio-sitions, without prejudice to their seniority or otherrights and privileges, to all those employees whowent out on strike on or after 6 June 1983, dismiss-ing, if necessary, any persons hired on or after thatdate, and WE WILL make them whole for any lossof pay they have suffered as the result of our refus-al, if any, to reinstate them within 5 days of suchapplication.HENRY MILLER SPRING & MANUFAC-TURING COMPANY, INC.DECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge. Theoriginal charge in the above-captioned case was filed onJune 9, 1983 by District Lodge 63, International Associa-tion of Machinists and Aerospace Workers, AFL-CIO(the Union or Charging Party). The charge was amendedon •July 28, 1983, and on July 29, 1983, a complaintissued alleging that Henry Miller Spring & Manufactur-ing Company, Inc. (Employer or Respondent) ,violatedSection 8(a)(1) and (5) of the Act by, during negotiationsfor a successor contract, announcing the implementationof its last contract offer without a valid impasse havingbeen reached. An answer thereto was timely filed. Pursu-ant to notice, a hearing was held before me on Decem-ber 15, 1983. Briefs timely filed by Respondent- and theGeneral Counsel have been consideredFINDINGS OF FACTI. THE EMPLOYERThe Employer is a Pennsylvania corporation with a fa-cility in Pittsburgh, Pennsylvania, where it is engaged inthe manufacture and sale of coil springs During the yearending June 30, 1983, Respondent purchased and re-ceived at its Pittsburgh, Pennsylvania facility products,goods, and materials valued in excess of $50,000 directlyfrom points outside the Commonwealth of Pennsylvania.The complaint alleges, the answer admits, and I find thatthe Employer is an employer engaged in commercewithin the meaning of Section 2(2), (6) and (7) of theAct.II. THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat .the Union is a labor organization within of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Union and Respondent have been parties to aseries of collective-bargaining agreements. The mostrecent of these was a 3-year agreement with an expira-tion date of April 30, 1982. The contract was extendedby the parties to May 1, 1983.' Upon failure to reachagreement by May 1, the contract was extended for ashort period of time and finally extended on a day-to-daybasis subject to termination by:either party upon 24-hourwritten notice. •Respondent served on the Union thewritten notice terminating the contract on June 3, and astrike began on June 6During the period from March 21 until the beginningof the strike on June 6, a series of some 15 meetings tookplace at which agreement was reached on many contractprovisions and others modified after negotiation, butwithout final agreement. At these sessions, Respondentwas represented by R. Mark Solano, attorney-negotiator,while the Union's spokesman was James L. Elnyszky, di-recting business representative. At the initial negotiatingsession on March 21, Respondent presented to theUnion, as its proposal, a full blown collective-bargainingagreement. This contract differed substantially, in bothform and content, from the agreement then in effect. Thelanguage of the management-rights clause of the pro-posed contract was quite comprehensive.21 All dates refer to 1983 unless otherwise indicated2 It reads as followsARTICLE 31-MANAGEMENT RIGHTS31 1 Excetit as 'expressly limited by a specific provision of thisAgreement, the Company reserves and retains and shall continue toContinued HENRY MILLER SPRING CO475In addition, the proposed contract provided for a 20-percent reduction in wages from the wage rates then ineffect. The existing contract also provided for a 5-dayworkweek, Monday through Friday. The Company, de-siring greater flexibility in that regard, proposed a workschedule within its sole discretion.3 The March 21 meet-ing accomplished little more than the submission of theCompany's proposal to the Union. A second meetingwas held on April 13, at which there was general discus-sion devoted primarily to differentiating the Company'sproposal from the existing contract.April 25, the parties met for the third time. The Unionsubmitted, its first written proposal, which essentiallyprovided for a 1-year contract with various improve-ments from the existing contract. Those improvementsincluded a 20-percent wage increase, cost-of-living ad-justment, and with respect to "Hours of Work," sought aguaranteed 35-hour workweek of 5 consecutive days at 7hours per day, Monday through Friday. Solano testifiedthat this proposal was not "responsive" to the Compa-have the sole and exclusive right to manage its business and directthe working forces, including but not limited to, the nght to plan,direct and control operations, the nght to hire, suspend, discipline,discharge for cause, the right to maintain order and efficiency, trans-fer or promote, or to relieve employeees from active duty because oflack of work or other legitimate reasons, the right to study, deter-mine and regulate the methods, quantity, and quality of work, thesources and kinds of merchandise, matenals, parts, facilities andequipment used, handled or sold, the right to schedule and resched-ule and reduce or increase, work hours, work shifts and shift hoursand overtime requirements and the assignments thereto, the right toselect customers, the right to extend, limit or curtail operations whenand in such manner as it deems advisable to do so, the right to estab-lish, modify and enforce rules and regulations, the right to close, sell,liquidate or move the business or any part thereof, including the con-sequences of such decisions, the right to expand, reduce, alter, com-bine, transfer or terminate any Job, Job content, department, oper-ation of service, the right to subcontract any work, maintenance orotherwise, and the right to determine the number, location and oper-ation of its plant(s) without prior notification or consultation withthe Union The rights of management described above and all otherinherent rights of management not expressly limited by a specificprovision of this Agreement are vested exclusively in the Company31 2 With respect to lurings, firings, lay-offs, recalls, transfers, andwork assignments, the Company shall be the sole and final Judge asto the qualifications of its employees, unless otherwise specificallyprovided for in this Agreement31 3 The Company and the Union agree that this Agreement con-tains their full and complete understanding and that any prior prac-tices, benefits or oral agreements, except as specifically referred to inthis Agreement, are superseded by the terms of this Agreement TheCompany and the Union further agree that no oral understandings,practices or benefits will be recognized or regarded as binding unlesscoMmitted to writing and signed by the parties as a supplement tothis Agreement and that the Company may, in its discretion, discon-tinue or modify the provision of any benefit or privileges not re-quired under this Agreement3 It reads as followsARTICLE 6-HOURS OF WORK6 1 The Company shall establish a work schedule in accordancewith the Company's need to satisfy the delivery requirements of itscustomers and the overall dictates of business This work scheduleshall be established at the Company's sole discretion and shall in-clude the number of days per week, the number of shifts per day, thestarting time of each shift and the number of hours to be worked oneach shift Starting time, lunch period and _quitting time in the vari-ous classifications shall be established by the Company in order toachieve a high level of uninterrupted productivity and employee per-formanceny's proposal. However, progress was made as to othercontract provisions and by the end of this session tenta-tive agreements had been reached on provisions dealingwith recognition, union shop, checkoff, military serviCe,savings clause, and arbitration.At the next negotiating session on May 5, the partiescontinued to bargain and succeeded in reaching tentativeagreements on several more contract provisions, i.e., bul-letin boards, alteration of agreement, and leaves of ab-sence.At the May 10 bargaining session the Company sub-mitted to the Union revised management-rights, hours ofwork, and "Purpose and Intent" proposals The manage-ment-rights section was modified to add language limit-ing the right of discharge for cause to add "or other le-gitimate reason." As to hours of work, language wasadded to reflect that the Company would attempt toschedule workdays Monday through Friday and hours ofwork for the daylight shift to between 7 a.m. and 4 p.m.The Purpose and Intent of the parties' provision wasmodified to eliminate language stating that the "no-strike" language applied to strikes "of any kind ornature."The next bargaining session was held on May 13. Dis-cussion took place and agreement was reached at thismeeting on several contract proposals dealing with thePurpose and Intent provision, shop committee, griev-ance, discharge and discipline, and picket line. The Pur-pose and Intent provision, as agreed to, includes thebroad "no-strike" language contained in the Company'sproposal of May 10, while' Respondent accepted lan-guage defining the Union's responsibility in strike situa-tions.At the next negotiating Session on May 19, negotia-tions continued and much of the discussion involved theworkweek Issue. The Union 'retreated from its writtensubmission of April 21 and proposed scheduling 5 dayson and 5 days off so as 'to meet the problem of a splitworkweek, and expressed a willingness to accept a guar-anteed workweek of fewer days, as few- as 3 days perweek. Respondent also backed off previously held posi-tions on the matter of paid holidays by adding an addi-tional paid holiday; on the matter of severance pay, byimproving it; and the matter of call-in pay and reportingpay bY agreeing to provisions as they were in the exist-ing contract.The meeting on May 20 produced tentative agreementon those provisions involving reporting pay, visitation,availability of agreement, and discrimination. The Com-pany also agreed to add dependent coverage as it hadappeared in the existing contract and to eliminate thatportion of its proposal that eliminated dependents cover-age.The next meeting on May 24 was spent discussing,without significant progress, the hours of work provi-sion. As to the management-rights provision, the Unionexpressed its desire to return to the language of the exist-ing contract. Solano, however, maintained the Compa-ny's position that it wanted to retain the management-rights proposal as it appeared in its original proposal. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the May 26 session, further discussion ensued con-cerning the management-rights proposal The Union of-fered to accept, as the management-rights provision, thefirst nine lines of the Respondent's management-rightsproposal, adding "Just" before "cause" on line seven anda period after "work" on line nine, so as to read.ARTICLE 31-MANAGEMENT RIGHTS31.1 Except as expressly limited by a specific pro-vision of this Agreement, the Company reservesand retains and shall continue to have the sole andexclusive right to manage its business and direct theworking forces, including, but not limited to, theright to plan, direct, and control operations, theright to hire, suspend, discipline, discharge for justcause or other legitimate reasons, the right to main-tain order and efficiency, transfer or promote, or torelieve employees from active duty because of lackof workOn May 27 the Union offered several modifications toprevious positions, as did the Company. The Unionagreed to accept a 3-year contract, as proposed by theCompany. The Union also agreed essentially to abandonits proposal on hours of work and overtime and toaccept the existing contract language as to those items.The Company agreed to reduce its wage. reductiondemand from 20 percent to 15 percent and also agreed toschedule workdays beginning with Monday, with the un-derstanding that employees could be recalled later in theworkweek as dictated by production needs.On June 2, the last meeting before the strike, continu-ing give-and-take in discussion led to agreement beingreached as to the matters of nonbargaining unit employ-ees, statute of limitations, jury duty, and overtime. It wasalso at the June 2 meeting that the Union made new pro-posals with the ,view to reaching agreement on a man-agement-rights provision. These were a provision prohib-iting the subcontracting of bargaining unit work; a "cov-erage" provision generally providing for contract cover-age in the event of mergers, sales, transfers, etc., and aprovision defining the Company's right to establish rea-sonable work rules. Solano summarily rejected these pro-posals as "unresponsive." Solano testified, "My feeling atthis point is that this was not responsive to the Compa-ny's request on the management rights proposal and thatin fact the Union had made new proposals which were infact going backward, pulling away from the position thatthey had already come to and in fact were putting addi-tional burdens on the Company in this regard. This alsoresulted in the termination of the contract at that time,serving a letter which is in evidence."Thus Solano presented the Union with a typed lettergiving the requisite written 24-hour notice terminatingthe day-to-day extension of the contract, to be effectivethe following day at 3 p.m. Elnyszky, who testified thathe was "shocked," requested a further 90-day extentionof the contract to pursue negotiations, which Solano re-jected. Elnyszky inquired about the availability of workthe following week beginning Monday, June 6. Solanotold him that work would be available; however, suchwork would be performed under the terms of those con-tract provisions on which tentative agreement had beenreached, and Respondent's last proposal as to those pro-visions on which no agreement had been reached. Solanodid, however, express a desire to continue the negotia-tions on June 2, but the Union declined further negotia-tions on that date because it wanted to consult Counselabout the new developments. On June 3, Solano wrote aletter, apparently hand-delivered to the Union, confirm-ing the terms under which work would be available onJune 6 and expressing a willingness to Continue negotia-tions.Elnyszky next contacted Solano on Sunday, June 5.Elnyszky told Solano that the union members wereready' and willing to work -tinder the terms of the termi-nated contract, and that the Union was willing to extendthat contract. Elnyszky asked if Respondent's proposalmeant working with the reduced wages and benefits ofthe most recent company proposals and Solano repliedaffirmatively. During this conversation, a meeting wasarranged for the morning of Monday, June 6. Elnyszkyand Solano met about 7 a.m ; however this meeting wasunproductive, both parties reiterating previously ex-pressed positions The employees did not report to workon June 6 since they were unwilling to accept the re-duced wages and modified working conditions put intoeffect by the Company at that time. They have been onstrike since that time.The parties did, however, continue to meet. On June15, they reached agreement on a seniority clause. OnAugust 10 they reached agreement on a management-rights clause, including a provision limiting the subcon-tracting of unit work. The management-rights provisionwas one of the items which precipitated the Company'stermination of the contract on June 2. Including themeeting on June 6, 12 bargaining sessions have been heldsince the strike began on various dates in June, July,August, October, November, and December 14, the daybefore the hearing in the instant case which producedagreement on call-in pay and pension provisions.One of the most vexing negotiating items involved thetemporary transfer of unit employees from one job.to an-other. The existing contract provides for temporarytransfers to be paid the higher wage rate. Also, as amatter of past practice, and not any specific contractprovision, when an employee was so transferred fromone job to another, the job from which he was trans-ferred could not be filled for the day. In some of the ear-lier discussions, particularly May 5, and as a part of amore comprehensive discussion about managementrights, Respondent proposed to modify that practice topermit the Company to fill the transferee's job for theday. The Union opposed this proposal, and a discussionon that subject in various subsequent meetings failed toproduce agreement. After the strike began, in negotia-tions on July 25 the Company submitted a proposal deal-ing with temporary transfers. and the Union respondedthereto on August 10; however, despite discussionsthrough December 14, the day before the hearing in theinstant case, agreement has not yet been reached on thataspect of the , temporary transfer issue regarding theCompany's right to replace the transferee, although HENRY MILLER SPRING CO.477agreement was reached as noted above, on a manage-ment-rights provision on August 10., B. Discussion and AnalysisThe General Counsel contends that Respondent violat-ed Section 8(a)(5) of the Act by announcing and imple-menting its last contract offer despite the fact that no in-valid impasse in contract negotiations had been reached.Respondent argues that impasse had been reached andaccordingly it was entitled to implement its last contractoffer.Applicable precedent makes it clear that the parties inthis case had an obligation to bargain in good faith overthe terms of a new contract. However, this obligationdoes not run to infinity, and if .a valid impasse had beenreached in the negotiating process, Respondent wouldhave been free to announce and implement its last con-tract offer Presto Casting Co., 262 NLRB 346 (1982).Thus the controlling question is whether or not a validimpasse existed at the time Respondent announced andimplemented its last contract offer, together with theother contract provisions tentatively agreed to at thattime. Having carefully examined the entire record herein,I am convinced that no valid impasse existed.First, a review of the sessions prior to June 2 disclosesthat substantial progress had been made and agreementhad been reached on 22 contract provisions, many ofwhich were significant, including union shop, checkoff,arbitration, discharge, and discipline, and reporting pay.The last of the sessions on May 27 produced substantialconcessions from the Union in -agreeing to modify itsproposal from a 1-year contract to a 3-year contract, asproposed by the Respondent, and proposing to substitutethe language of the existing contract for its proposal asto overtime and hours of work. Respondent also showeda willingness to compromise by reducing its wage reduc-tion demand from 20 percent to 15 percent, and agreeingto a workweek beginning on Monday.These sorts of substantial and productive negotiationscertainly do not suggest the existence of an impasse.Similarly, on June 2, the day on which Respondent con-tends that an impasse was reached, parties held a lengthyand productive negotiating session during which agree-ment was reached on several more contract items.Even as Respondent terminated the contract and de-clared the existence of an impasse, Respondent expressedits intention to pursue negotiations and negotiating ses-sions were held all during the period of the stilke andcontinuing until the day preceding the hearing in the in-stant case. Not only were negotiating sessions continued,but agreement was reached on several outstanding con-tract items, including one which had proved most trou-blesome during prior negotiations, namely a manage-ment-rights article, including a paragraph limiting Re-spondent's right to subcontract work.In summary, nothing in this record suggests that con-tinued bargaining would have been futile Rather quitethe opposite, where the facts show that continued bar-gaining could, and did result in agreement on severalcontract provisions. In these circumstances I cannot con.;dude that an impasse in negotiations existed at the timeRespondent announced and implemented its ' contractproposals.The General Counsel also contends that Respondentrefused to bargain, violating Section 8(a)(5) of the Act,by proposing and continuing to insist on an overly broadmanagement-rights clause. The Supreme Court has heldthat the mere insistence on a management-rights clause isnot a per se violation of the Act. NLRB v. American Na-tional Insurance Co, 343 U.S. 395- (1952). However, theGeneral Counsel argues that, by submitting to the Uniona predictably unacceptable management-rights proposal,Respondent violated SectiOn 8(a)(5) of the Act. I do notagree. The record herein discloses that the management-rights ' proposal begins with the phrase, "Except as ex-pressly limited by a specific provision of this agreement".Such language provides the parties with the opportunityto negotiate other contract provisions in derogation ofand limiting the effect of the management-rights proposalas written. The fact is that there was substantial negotia-tion, modification, and eventual agreement on a manage-ment-rights proposal. In these circumstances I concludethat, despite the comprehensive language of ,the Re-spondent's management-rights proposal, it was not .sub-mined in bad faith and no 8(a)(5) violation can be predi-cated thereon.2. The unfair labor practice strikeThere remains for resolution the question of whetherRespondent's unfair labor practices caused the Union tostrike on June 6. The record supports this conclusion.On June 2, Respondent terminated the existing con-tract and, as I have concluded, committed the unfairlabor practice of announcing that, as to the contractitems still open, it would implement its most recent con-tract proposals. While work was available on June 6, itwas available only under those conditions. The Unionsuggested continuing to work under the terms of the ex-isting contract, but Respondent refused. Respondent reit-erated its position on June 5 and 6, and the Union, un-willing to work under those reduced conditions, went onstrike. Clearly the reason for the Union's refusal to workwas Respondent's unfair labor practices. The cause-and-effect relationship between the Respondent's labor prac-tices and the Union's refusal to work is manifest, and Iconclude that Respondent's unfair labor practices causedthe strike in the instant case.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in section III,above, in connection with Respondent's operations de-scribed in section I, above, have a close and intimate re-lationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices, I recommend that it 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease and desist therefrom and take• certain affirmativeaction designed to effectuate the policies of the Act.Having concluded that the strike which began on June6, 1983, was an unfair labor practice strike from its in-ception, I find that it will _effectuate the purposes of theAct to order Respondent to offer to all strikers whomake ,unconditional offers to return to work immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or any other rightsand privileges previously enjoyed, dismissing, if neces-sary, any person hired on or after June 6, 1983, andmake them whole for any loss of earnings they maysuffer as a result of Respondent's refusal, if any, to rein-state them in a timely fashion, by payment to each ofthem a sum of money equal to what they would haveearned as wages during the period commencing 5 daysafter the date on which each one unconditionally offersto return to . work to the date of Respondent's offer ofreinstatement, less any net earnings during such period,with backpay and interest thereon to be computed in themanner prescribed by the Board in F. W. Woolworth Co.,90 NLRB 289 (1950), and Florida Steel Corp., 231 NLRB651 (1977). The Board has found that the 5-day periodis a reasonable accommodation between the interests ofthe employees in returning to work as quickly as possibleand the employer's need to effectuate that return in a or-derly manner. Accordingly, if Respondent herein has al-ready `rejeCted, or hereafter rejects, unduly delays, or ig-nores any unconditional offer to return to work, or at-taches unlawful conditions to its offer of reinstatement;the 5-day period serves no useful purpose and backpaywill commence as of the unconditional offer to return towork.Any dispute as to who is to be offered reinstatementand what backpay if any is due shall, if necessary, be de-termined 'at the compliance stage of this proceeding.,CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 22), (6), and (7) of theAct.2.District Lodge 63, International Association of Ma-chinists and Aerospace Workers, AFL-CIO is a labororganization within the meaning of Section 2(5) of theAct.3.All production and maintenance employees includ-ing working foreman and truckdrivers of Henry MillerSpring & Manufacturing Company, Inc., Pittsburgh,Pennsylvania, excluding all office clerical employees,watchmen and guards, professional employees and super-visors as defined in the Act, constitute a unit appropriatefor purposes of collective bargaining within the meaningof Section 9(b) of the Act.4.At all times material herein District Lodge 63,International Association of Machinists and AerospaceWorkers, AFL-CIO has been the exclusive collective-bargaining representative within the meaning of Section9(a) of the Act for all of Respondent's employees em-4 See generally Isis Plumbing Go, 138 NLRB 716 (1962)ployed in the unit described above in Conclusion of Law3.5.The strike which commenced on June 6, 1983, wasan unfair labor practice strike from its inception.6.By unlawfully announcing on June 2 and imple-menting on June 6 its last contract proposals, without avalid impasse having been reached, Respondent violatedSection 8(a)(1) and (5) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 5ORDERRespondent, Henry Miller Spring & ManufacturingCompany, Inc., Pittsburgh, Pennsylvania, its officers,agents, successors, and assigns, shall1. Cease and desist from(a)Refusing to bargain in good faith with' DistrictLodge 63, International Association of Machinists, andAerospace Workers, AFL-CIO as the exclusive re- pre-sentative of its employees in the appropriate unit setforth herein above by unlawfully announcing on June 2and implementing on June 6 its last contract proposals,without a valid impasse having been reached. -(b)In any like or related manner interfering with, re-straining, or eoercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Abt.(a)Bargain collectively and in good faith with DistrictLodge 63, International Association of Machinists andAerospace Workers, AFL-CIO as the exclusive repre-sentative of all the employees in the above-described unitand embody any understanding reached in a signedagreement.(b)Honor and enforce the terms of the collective-bar-gaining agreement with the above-named Union whichexpired June 3, 1983, until a new agreement is reached.,(c) On application, offer immediate and full reinstate-ment to their former positions or, if those jobs no longerexist, to substantially equivalent positions without preju-dice to their seniority or other rights and privileges, toall those employees who went on strike on June 6, 1983,or thereafter, dismissing if necessary any person hired bythe Respondent on or after that date, and make themwhole for any loss of pay which they may have sufferedby reason of the Respondent's refusal, if any, to reinstatethem in conformity with the section of this decision enti-tled "The Remedy."(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses HENRY MILLER SPRING CO479(e) Post at its premises at Pittsburgh, Pennsylvania,copies of the attached notice marked "Appendix."6Copies of the notice, on forms provided by the RegionalDirector for Region 6, after being signed by the Re-6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(0 Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply